Reasons for allowance




1.	Claims 1, 21-35 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with remarks on 02/11/22, the closest prior art LEE (US 2010/0195607A1) explains a PRACH regions are allocated in the subframe 907 (subframe #1) and the subframe 908 (subframe #7), and the subframe timing offsets of the relay nodes RN1 and RN2 are set to the same value. The relay nodes RN1 and RN2 transmit the random access preamble sequences received on the UE-specific PRACH regions to the eNB at the same time on the relay node-specific PRACH regions allocated in the subframe 909. Since the relay node-specific PRACH regions are allocated on the different resources (bandwidths) according to the system information transmitted by the eNB, the PRACH information of the UEs are transmitted on different bandwidths of the respective relay nodes in the same subframe 909. the relay nodes RN1 and RN 2 are configured with the same subframe timing offset which is equal to the duration of one subframe, and transmit the random access preamble sequences received on the UE-specific PRACH regions in the subframe 907 at the same time to the eNB on the RN-specific PRACH regions of different bandwidths in the subframe 909. In order to discriminate among the preamble sequences of the UEs attached to the relay nodes RN1 and RN2, the different resources are allocated to the relay nodes. Here, the subframe timing offsets of the relay nodes can be changed. NPL-3GPP TSG RAN WG1 Meeting #93 (R1-1807393) explains a centralized resource partitioning approach [5] is proposed based on NG-RAN CU-DU split architecture, where the IAB-donor CU-CP collects information from all DUs of IAB-nodes, runs resource partitioning algorithm, and sends out resource configurations to all DUs of IAB-nodes. The IAB-donor is assumed to know the topology of the IAB network. Additional information on traffic and link capacity may need to be reported from IAB-nodes to support decisions on resource partitioning. Resource configuration from IAB-donor shall at least indicate whether a resource unit is allocated or not. It may further specify if a resource is allocated to an individual link, a subset of links or all links controlled by the DU’s scheduler. The IAB-donor may further provide policies to the IAB-node on how to share a resource among a set of links. Abedini et al(US 11184869B2) explains Due to increased spectral capabilities associated with NR technology and resource deployments, devices of an IAB network may support CA spanning non-collocated cell coverage areas . In some examples, disparate cell deployments may include different propagation delays associated with data communication across network resources. Intermediary devices, such as IAB nodes supported by base stations , and terminal devices, such as one or more UEs , may attempt to compensate for propagation delay between downlink data reception and uplink transmission by performing a negative offset in uplink transmission scheduling. Compensation may be based on an estimated timing advance provided by DUs of base stations and may support uplink transmission alignment with subframe timing at the network. A TA value may be dynamically implemented according to a configured timer where the IAB node may be considered uplink time aligned. In some examples, one or more serving cells  may have the same estimated uplink TA and downlink timing reference cell. Each of the serving cells sharing a common estimated uplink TA may be recognized by the IAB node as part of a TAG. Stirling Gallacher et al(US 2019/0021084A1) explains ISDM may be used in an IAB deployment to allow access Links and backhaul links to share the same spectral resources simultaneously. The spectral efficiency of SDM may potentially be higher than that of TDM. However, the potential interference caused by spatial multiplexing the access links and the backhaul links may need to be carefully managed to realize the potential gains promised by SDM over TDM.  


  
However regarding claims 1,  28  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein a second communication link between the first communication node and a third communication node shares at least some transmission resources with the first communication link; wherein the first set of parameters include random access time-frequency resources; and wherein time domain resources of transmission resources are independently configured for the second communication node and the third communication node.
Further regarding claim 24, 32 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the first communication link shares at least some transmission resources with a second communication link between the first communication node and a third communication node; and wherein the first set of parameters include random access time-frequency resources; and wherein time domain resources of transmission resources are independently configured for the second communication node and the third communication node.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478